DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 16, 26 and 28 in the Amendment filed March 23, 2022 have been received and considered by Examiner.

Election/Restrictions
Applicant’s election without traverse of species A(i) (precursor to final product or intermediate product) and B(i) (in tubular form) in the reply filed on September 8, 2021 is acknowledged.

Examiner agrees with Applicant that claims 16-31 read on the combination of the two elected species.

Claims 16-27 are allowed (other than the objection to independent claim 26, and dependent claim 27, see below). Withdrawn species A(ii), glass tube or glass tube portion in final form, has been examined for allowed claims 16-27. Examiner has withdrawn the species election requirement B, because it appears that all embodiments of the claim are intended to be a tubular precursor, tubular form or a tubular glass product (it does not appear that any non-tubular structures are intended to fall within the scope of the claims: “tubular” appears to be intended to apply to both “glass precursor” and “glass product” in the independent claims). Examiner notes, that even though claim 19 does not recite those phrases and instead recites “glass tube portion” and “glass precursor portion”, a tubular form is required to apply also to the recitation “glass precursor portion”, because “local wall radii” is recited in claim 19, and the recitation of “radii” would require an item having a circular cross-section (within the context of this application, this can only be a tube / tubular portion).

Note on claim interpretation
Examiner notes that paragraph 0015 of Applicant’s Published Application states:
For the purposes of the invention, filament refers to linear or filament-shaped defects in the glass extending from outside into the interior of the glass body.

Examiner has therefore treated this as a special definition for “filament”, and has interpreted the claim term “filament” as being a linear or filament-shaped defect in the glass extending from outside into the interior of the glass body.

WITHDRAWN REJECTIONS
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 26 and 27 as being anticipated by Van Stralen (US 2007/0158864) has been withdrawn due to Applicant’s addition of the text in the last three lines of independent claim 26. Van Stralen does not teach or suggest that an end of the tubular glass precursor or glass product comprises broken open filaments, where the broken open filaments belong to two filament areas each occupying a 120 degree segment around a circumference of the tubular glass precursor or glass product and that are spaced by 60 degrees from each other.
The 35 U.S.C. 103 rejection of claims 16-25 as being unpatentable over Hosseini (US 2015/0136743) due to Applicant’s argument regarding the recitation “extending obliquely to local wall radii”, in regard to independent claims 16 and 19, and due to Applicant’s addition of the text in the last three lines of independent claim 26.
In regard to independent claims 16 and 19, while Hosseini teach cutting a glass workpiece at an angle to form a glass product having non-90 degree angles (Fig. 8B, 8C), Hosseini teach do not teach or suggest that a filaments, where the filaments are located at an end of the tubular glass precursor or glass product, where the filaments extend obliquely to local wall radii. Examiner notes that an example of the structure that required by the recitation “extending obliquely to local wall radii” is located in Applicant’s Fig. 7, which shows filaments 6 at an end of the tubular glass precursor or glass product, where the filaments run at an oblique angle relative to the radius of the actual tubular glass precursor or glass product (that is, the direction/s in which the filaments run form/s an oblique angle/s [that is, an angle greater than 0] with the radius of the actual tubular glass precursor or glass product).
In regard to independent claim 26, Hosseini does not teach or suggest that an end of the tubular glass precursor or glass product comprises broken open filaments, where the broken open filaments belong to two filament areas each occupying a 120 degree segment around a circumference of the tubular glass precursor or glass product and that are spaced by 60 degrees from each other.




NEW OBJECTIONS
Claim Objections
Claims 26 and 27 are objected to because of the following informalities:  the recitation “broken open filaments broken open filaments that belong” appears to require some form of clarification. Possibly Applicant intended to recite “broken open filaments, wherein the broken open filaments belong” (delete “that”), or something to that effect (see, for example, language of claim 21).  Appropriate correction is required.

Claim 27 is objected to for the same reasons that claim 26 is objected to.

REPEATED / UPDATED REJECTIONS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hosseini (US 2015/0136743).
	In regard to claims 28-31, Hosseini teach a method of cleaving a glass workpiece including a glass tube by forming laser cuts starting at the outer surface of the glass tube into the interior of the tube in the ultrafast burst filamentation process (see, for example, paragraphs 0086-0089 and Fig. 3, 3A and 4). Hosseini teach that the ultrafast burst filamentation process leaves no chipping (paragraphs 0086 and 0088). Because there is no chipping, the fracture surface of the glass workpiece upon which the ultrafast burst filamentation process has been carried out has no particles of greater size than any of the minimum sizes recited in each of claims 28-31. The combination of microcracks 89C and orifices 81E (Fig. 3A, paragraph 0085) correspond to the claimed “clean fracture surface comprising broken open filaments”. The orifices 81E along the microcrack 89C (Fig. 3A) render the combination of microcracks 89C and orifices 81E “broken open filaments” (that is, each microcrack 89C is rendered a “broken open filament” by the orifices 81E located along the microcrack 89C [Fig. 3A]): the orifices 81E are openings along the filament 89C. Examiner additionally notes that a crack in glass is a broken open defect in the glass, so the microcracks 89C alone (Fig. 3A) are “broken open filaments”. The ultrafast burst filamentation process is to be carried out on a variety of substrates, including those shown in Fig. 3, 3A and 4, and since the result of the process would be the same regardless of the shape of the glass workpiece, Hosseini is deemed to anticipate claims 28-31 (no chipping). The glass tube is to be separated along the separation plane, thus the glass tube shown in Fig. 4 is a precursor tube to tubes thus formed by the cutting / separation. 

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 28-31 as being anticipated by Hosseini (US 2015/0136743), to the extent that they apply to the updated 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 28-31 as being anticipated by Hosseini (US 2015/0136743), have been fully considered but are not persuasive.
Applicant appears to argue on the bottom of page 5 and pages 6 and 7 of the Amendment filed March 23, 2022 that the orifices (such as orifices 81E along microcrack 89C in Fig. 3A) preclude microcrack 89C (or the combination of orifices 81E and microcrack 89C) from falling within Applicant’s definition of “filament” (paragraph 0015 of Applicant’s Published Application), but it does not appear to Examiner that the orifices (such as orifices 81E along microcrack 89C in Fig. 3A) preclude microcrack 89C (or the combination of orifices 81E and microcrack 89C) from falling within Applicant’s definition of “filament”. If anything, the orifices 81E would appear to render the combination of microcracks 89C and orifices 81E “broken open filaments” (that is, each microcrack 89C is rendered a “broken open filament” by the orifices 81E located along the microcrack 89C [Fig. 3A]): the orifices 81E are openings along the filament 89C. Examiner additionally notes that a crack in glass is a broken open defect in the glass, so the microcracks 89C alone (Fig. 3A) are “broken open filaments”.
Applicant argues that there is no teaching or suggestion in Hosseini to eliminate the formation of the orifices such as orifices 81E via photoacoustic compression, but there is no such need for this as the invention is currently claimed and as “filament” is defined by Applicant (paragraph 0015 of Applicant’s Published Application). As explained above, orifices such as orifices 81E are not precluded from the scope of Applicant’s definition of “filament”, and the orifices 81E actually render the microcracks 89C “broken open filaments”, although microcracks themselves are also “broken open filaments”, as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788